Citation Nr: 0624382	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-04 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for bilateral tinnitus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1966 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

During the pendency of this appeal, the veteran asserted a 
claim for service connection for an inner ear condition. A 
December 2003 letter from the veteran's representative 
clarified that the veteran actually sought a separate 
tinnitus evaluation for each ear; not a new service 
connection claim. Accordingly, the issue of entitlement to 
service connection for an inner ear condition is considered 
withdrawn and no further action by the VA is required.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.87, DC 6260 (2002); 38 C.F.R. § 4.87, DC 6260 (2005); 
Smith v. Nicholson, No. 05-7168, 2006 WL 1667936 (Fed. Cir., 
June 19, 2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was originally service connected for bilateral 
tinnitus in September 2001 where he was assigned a 10 percent 
disability rating. The veteran filed an increased rating 
claim in January 2003 stating that his tinnitus affects both 
ears and therefore he should be awarded separate ratings for 
each ear.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2005).  

Prior to that date, recurrent tinnitus was also rated 10 
percent disabling, which was the highest schedular rating 
assignable. A note following the former regulation provided:

A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports 
an evaluation under one of those diagnostic codes.

38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Here, the veteran challenges his current rating alleging that 
the pre-2003 law allows for separate ratings for his affected 
left and right ear. In most situations where a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process is concluded, VA must apply 
the regulatory version that is more favorable to the 
appellant. In this case, however, the changes to Diagnostic 
Code 6260 were interpretive only; they merely codified VA's 
practice of assigning only a single 10 percent evaluation for 
tinnitus, even where the sound is perceived in both ears. In 
other words, VA's comments merely explained or clarified the 
Department's intent in providing a single 10 percent 
disability rating under Diagnostic Code 6260. In fact, the 
proposed amendment explicitly stated that no substantive 
change was involved. See 67 Fed. Reg. 59,033 (September 19, 
2002). 

The U.S. Court of Appeals for Veterans Claims (Court of 
Veterans Court) challenged the Board's understanding of the 
July 2003 amendment as being merely interpretive in Smith v. 
Nicholson, 19 Vet. App. 63 (2005). There, the Court reversed 
a Board decision that found that, under pre-June 2003 
regulations, no more than a single 10-percent rating could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral.  The Court held that pre-1999 and pre-June 13, 
2003, versions of Diagnostic Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).  Citing Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus. 

The Board notes that tinnitus is defined as "a noise in the 
ears such as ringing, buzzing, roaring, or clicking." Smith 
v. Principi, 17 Vet. App. 168, 170 (2003) (emphasis added) 
(quoting Dorland's Illustrated Medical Dictionary 1714 (28th 
ed. 1994)). Upon consideration of the nature of tinnitus, the 
Board consults the regulation pertaining to Diagnostic Codes, 
and specifically 38 C.F.R. § 4.14 (2005). The aforementioned 
section expresses a clear intent to avoid pyramiding of 
disability evaluations. Id. Although this section is 
specifically directed towards prohibiting the evaluation of a 
single disability under multiple diagnostic codes, it 
logically follows that this section similarly prohibits 
multiple recoveries for a condition that is medically defined 
as single disability under a single diagnostic code. 
Otherwise, the clear intent of the regulation to avoid 
pyramiding would be obviated.

Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for his service-connected tinnitus must 
be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  The U. S. Court of Appeals for Veterans Claims has 
held that the statutory and regulatory provisions pertaining 
to VA's duty to notify and to assist do not apply to a claim 
if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As discussed above, the Board finds 
that the veteran is already receiving the maximum disability 
rating available for tinnitus under the applicable rating 
criteria.  Furthermore, regardless of whether the veteran's 
tinnitus is perceived as unilateral or bilateral, the outcome 
of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


